Special Shareholder Meeting (Unaudited) On April 16, 2009, a Special Meeting of the Shareholders of John Hancock California Tax-Free Income Fund was held at 601 Congress Street, Boston, Massachusetts for the purpose of -considering and voting on the proposal listed below: Proposal 1: Election of eleven Trustees as members of the Board of Trustees of John Hancock California Tax-Free Income Fund. PROPOSAL 1 PASSED FOR ALL TRUSTEES ON APRIL 16, 2009. 1. Election of eleven Trustees as members of the Board of Trustees of each of the Trusts (all Trusts): % of Outstanding % of Shares No. of Shares Shares Present James R. Boyle Affirmative % % Withhold % % TOTAL % % John G. Vrysen Affirmative % % Withhold % % TOTAL % % James F. Carlin Affirmative % % Withhold % % TOTAL % % William H. Cunningham Affirmative % % Withhold % % TOTAL % % Deborah Jackson Affirmative % % Withhold % % TOTAL % % Charles L. Ladner Affirmative % % Withhold % % TOTAL % % Stanley Martin Affirmative % % Withhold % % TOTAL % % Patti McGill Peterson Affirmative % % Withhold % % TOTAL % % % of Outstanding % of Shares No. of Shares Shares Present John A. Moore Affirmative % % Withhold % % TOTAL % % Steven R. Pruchansky Affirmative % % Withhold % % TOTAL % % Gregory A. Russo Affirmative % % Withhold % % TOTAL % % On May 5, 2009, an adjourned session of a Special Meeting of the Shareholders of John Hancock California Tax-Free Income Fund held at 601 Congress Street, Boston, Massachusetts for the -purpose of considering and voting on the proposals listed below: Proposal 2: To approve a new form of Advisory Agreement between John Hancock California Tax-Free Income Fund and John Hancock Advisers, LLC. PROPOSAL 2 DID NOT PASS ON MAY 5, 2009. 2. Approval of a new form of Advisory Agreement between each Trust and John Hancock Advisers, LLC (all Funds). % of Outstanding % of Shares No. of Shares Shares Present Affirmative % % Against % % Abstain % % Broker Non-Votes % % TOTAL % % Proposal 3: To approve the following changes to fundamental investment restrictions: 3. Approval of the following changes to fundamental investment restrictions (See Proxy Statement for Fund(s) voting on this Proposal): PROPOSALS 3A, 3C, 3D, 3E and 3F DID NOT PASS ON MAY 5, 2009. 3A. Revise: Concentration Affirmative % % Against % % Abstain % % Broker Non-Votes % % TOTAL % % % of Outstanding % of Shares No. of Shares Shares Present 3C. Revise: Underwriting Affirmative % % Against % % Abstain % % Broker Non-Votes % % TOTAL % % 3D. Revise: Real Estate Affirmative % % Against % % Abstain % % Broker Non-Votes % % TOTAL % % 3E. Revise: Loans Affirmative % % Against % % Abstain % % Broker Non-Votes % % TOTAL % % 3F. Revise: Senior Securities Affirmative % % Against % % Abstain % % Broker Non-Votes % % TOTAL % % Proposal 4: To approve amendments changing Rule 12b-1 Plans for certain classes of the Fund from reimbursement to compensation plans. PROPOSAL 4 PASSED FOR ONLY CLASSES B AND C ON MAY 5, 2009. (There was no Quorum for Class A) 4. Approval of amendments changing Rule 12b-1 Plans for certain classes of the Funds from reimbursement to compensation Plans. % of Outstanding % of Shares No. of Shares Shares Present Affirmative % % Against % % Abstain % % Broker Non-Votes % % TOTAL % % Class B 4. Approval of amendments changing Rule 12b-1 Plans for certain classes of the Funds from reimbursement to compensation Plans. % of Outstanding % of Shares No. of Shares Shares Present Affirmative % % Against % % Abstain % % Broker Non-Votes % % TOTAL % % Class C 4. Approval of amendments changing Rule 12b-1 Plans for certain classes of the Funds from reimbursement to compensation Plans. % of Outstanding % of Shares No. of Shares Shares Present Affirmative % % Against % % Abstain % % Broker Non-Votes % % TOTAL % % Proposal 5: To adopt a manager of manager structure. PROPOSAL 5 DID NOT PASS ON MAY 5, 2009. 5. Proposal adopting a manager of manager structure (All Funds except International Classic Value and Small Cap Funds). % of Outstanding % of Shares No. of Shares Shares Present Affirmative % % Against % % Abstain % % Broker Non-Votes % % TOTAL % % Proposal 6: To revise merger approval requirements for John Hancock California Tax-Free Income Fund. PROPOSAL 6 DID NOT PASS ON MAY 5, 2009. 6. Revision to merger approval requirements (all Trusts). % of Outstanding % of Shares No. of Shares Shares Present Affirmative % % Against % % Abstain % % Broker Non-Votes % % TOTAL % %
